Citation Nr: 0319093	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder. 

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee. 

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee. 

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left wrist.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On January 7, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded a 
special VA orthopedic examination, by a 
doctor who has not previously examined 
him, in order to determine the current 
functional impairment associated with his 
service-connected right and left knee 
disabilities and left wrist disability, 
and the nature and extent of any 
currently present right ankle disability.  
All indicated studies, including X-rays, 
should be performed.  The claims file 
must be made available to the examiner 
for review.  The examiner must 
specifically indicate that he has 
reviewed the claims file.  Range of 
motion of the right and left knees and 
left wrist should be indicated in 
degrees, as reconciled with normal ranges 
of motion.  The examiner should identify 
any objective evidence of pain in the 
right and left knees and left wrist.  In 
addition, the examiner should identify 
all functional impairment due to pain 
(including pain on repeated use), 
weakness, excess fatigability, and 
incoordination.  If the veteran alleges 
flare-ups, the examiner should, to the 
extent possible, provide an assessment of 
the functional impairment present during 
flare-ups of the right and left knees and 
left wrist.  The examiner should also 
provide an opinion concerning the impact 
of the veteran's left and right knees and 
left wrist disabilities on his ability to 
work.  

(a) Regarding any currently present right 
ankle disorder, any special diagnostic 
tests including X-rays, range of motion 
studies, stability tests and strength 
tests deemed necessary should be 
performed.  After a complete review of 
the claims file, to specifically include 
the service medical records, and any 
relevant post-service history with 
respect to any currently right ankle 
disability, the examiner must then 
provide an opinion whether it is at least 
as likely as not that any currently 
diagnosed right ankle disability is 
related to clinical findings noted in 
service.  The opinions expressed should 
be accompanied by a written rationale.  
The examination report should be typed.  
A complete rationale for all opinions 
expressed must be provided in a 
typewritten report.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





